 Case 3:20-cv-00748-NJR Document 11 Filed 08/25/20 Page 1 of 2 Page ID #44




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID M. STURGEON,
 #Y41998,

                        Plaintiff,
                                                   Case No. 20-cv-00748-NJR
 v.

 WOODFORD COUNTY, IL JAIL, et al.,

                        Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff commenced this action on July 31, 2020, by submitting a Pro Se Civil Rights

Complaint form. (Doc. 1). The Federal Rules of Civil Procedure provide that “[a] civil action

is commenced by filing a complaint with the court.” FED. R. CIV. P. 3. In other words, “the

first step in the action is the filing of the complaint.” Id., Advisory Committee Notes, 1937

Adoption. Although Plaintiff has attached copies of grievances to the Civil Rights Complaint

form, no complaint has been filed in this case, and Plaintiff has left the “statement of claim”

section of the form blank. Furthermore, there is no request for relief. Rule 8(a)(3) requires “[a]

pleading that states a claim for relief [to] contain . . . a demand for the relief sought, which

may include relief in the alternative or different types of relief.” FED. R. CIV. P. 8. While pro se

litigants are not held to the same standards as licensed attorneys, they are not entitled to

general dispensation from the rules of procedure. See Wicker v. Ill. Dep’t of Pub. Aid, 215 F.3d

1331 (7th Cir. 2000) (citing Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994)). For these reasons,

the instant filing cannot be considered an adequate complaint. See FED. R. CIV. P. 8.

       IT IS THEREFORE ORDERED that the Clerk of Court is DIRECTED to STRIKE the

                                           Page 1 of 2
 Case 3:20-cv-00748-NJR Document 11 Filed 08/25/20 Page 2 of 2 Page ID #45




Complaint at Doc. 1. See SDIL-LR 8.1(b). If Plaintiff wishes to further pursue this action, he

shall file a complaint on or before September 22, 2020. Plaintiff is advised that a successful

complaint generally alleges “the who, what, when, where, and how…” DiLeo v. Ernst &

Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to include the relevant facts

of his case in chronological order, inserting each defendant’s name where necessary to

identify the actors and each defendant’s actions. Failure to respond to this order by the

prescribed deadline will result in the dismissal of this action pursuant to Federal Rule of Civil

Procedure 41(b), and Plaintiff will remain obligated to pay the filing fee. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk of Court is DIRECTED to send Plaintiff a copy of this Order, along with a

Pro Se Civil Rights Complaint form, and the Instructions for Filing a Pro Se Civil Complaint

for Civil Rights Violations or Other Civil Claims Filed by a Person in Custody. Finally,

Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court and

each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than seven (7) days

after a transfer or other change in address occurs. Failure to timely submit a change of address

will cause a delay in the transmission of court documents and may result in dismissal of this

action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 25, 2020


                                                      s/ Nancy J. Rosenstengel
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge


                                           Page 2 of 2
